Citation Nr: 1230411	
Decision Date: 09/05/12    Archive Date: 09/10/12

DOCKET NO.  07-08 713	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to service connection for degenerative joint disease, to include as due to service-connection diabetes mellitus.  


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A. Bordewyk, Associate Counsel

INTRODUCTION

The Veteran served on active duty from June 1966 to June 1968.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a November 2005 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio, which, in pertinent part, denied entitlement to service connection for degenerative joint disease.

In March 2010, the Veteran testified at a hearing before the undersigned at the RO.  A transcript is of record.  

The issue of entitlement to service connection for dental bone loss and recession, to include as due to diabetes mellitus, has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  

The Board remanded the claim for additional development in May 2010 and November 2011.  Unfortunately, the requested development has not yet been completed and further remand is necessary.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

In its November 2011 remand, the Board found that a June 2010 VA examination was inadequate for the purpose of determining the etiology of the claimed degenerative joint disease.  As the Board explained, among other things, the examination report and opinion did not take into consideration the Veteran's statements regarding the continuity of his symptoms since service and did not acknowledge a January 2006 letter which indicated that the Veteran's osteoarthritis was consistent with his previous chemical exposure during military service.  Therefore, the Board requested that a new VA examination be provided so that the requested opinions may be answered, with particular consideration of the Veteran's lay statements.  

A new VA examination and opinion was provided in January 2012, where the examiner provided negative etiology opinions for each of the questions posed in the Board remand.  Unfortunately, the examiner did not discuss the Veteran's lay statements regarding the continuity of his symptomatology.  The examiner noted the Veteran's belief that his symptoms had been present for a few years prior to his initial assessment.  It is unclear, however, whether the examiner was aware of the Veteran's statements, made at his June 2010 VA examination, to the effect that he had hand pain for the last 25 to 30 years.  Additionally, the examiner did not 
discuss the January 2006 letter which indicated that the Veteran's osteoarthritis was consistent with his previous chemical exposure during military service.  

The Court has held that an examination is inadequate where the examiner formulates an opinion without considering the Veteran's statements.  Dalton v. Nicholson, 21 Vet. App. 23 (2007).  

Where "diagnosis is not supported by the findings on the examination report or if the report does not contain sufficient detail, it is incumbent upon the rating board to return the report as inadequate for evaluation purposes."  38 C.F.R. § 4.2 (2011).  Where the Board makes a decision based on an examination report which does not contain sufficient detail, remand is required "for compliance with the duty to assist by conducting a thorough and contemporaneous medical examination.'"  Goss v. Brown, 9 Vet. App 109, 114 (1996); Stanton v. Brown, 5 Vet. App. 563, 569 (1993).

As the Board's November 2011 remand has not been substantially complied with, remand of the issue is necessary.  See Stegall v. West, 11 Vet. App 268 (1998) (where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance).  An adequate opinion as to the etiology of the Veteran's arthritis or degenerative joint disease must be provided.

Accordingly, the case is REMANDED for the following action:

1.  Forward the claims file to the VA examiner who conducted the November 2011, if available, to obtain clarification as outlined in this remand.  The examiner must consider and discuss the Veteran's reports of continuity of symptomatology for his arthritis and must address the January 2006 opinion described above in the context of the etiology opinions requested and state whether the opinions provided in the November 2011 report are different in light of that evidence.  The examiner must provide the rationale for all opinions provided.  

If the November 2011 VA examiner is unavailable, provide the Veteran with a new VA examination to obtain the opinions requested below.  The claims file must be reviewed in conjunction with the examination and such review must be noted in the examination report or an addendum.  

The examiner should provide an opinion as to whether it is at least as likely as not (50 percent probability or more) that any currently diagnosed disability, including degenerative joint disease of the cervical spine and osteoarthritis of the hands, ankles, and feet, had its onset in service or is otherwise related to a disease or injury in service, including exposure to chemicals.  

The examiner is specifically requested to comment on the January 2006 letter referenced above and explain why the examiner's opinions are the same or different than that provided in the letter.  The examiner must also specifically comment on the Veteran's reported continuity of symptomatology.  

The examiner should provide a rationale for each of the opinions that takes into account the Veteran's reports of his history, the reported in-service injuries, exposures, or events, and his current symptoms.

If the examiner discounts the Veteran's reports, the examiner should provide a reason for doing so.

If the examiner cannot provide an opinion without resort to speculation, the examiner must provide a reason why this is so, and must state whether there is additional evidence that would permit the opinion to be rendered.

2.  The agency of original jurisdiction should review the examination report to ensure that it contains the opinions and rationales requested in this remand.

3.  After completion of all requested and necessary development, the RO should review the record in light of the new evidence obtained.  If any benefit for which there is a perfected appeal remains denied, the Veteran and his representative should be furnished with a supplemental statement of the case.  Once they are afforded an opportunity to respond, the claim should be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the Veteran until further notice.  However, the Board takes this opportunity to advise the Veteran that the conduct of the efforts as directed in this remand, as well as any other development deemed necessary, is needed for a comprehensive and correct adjudication of his claim.  His cooperation in VA's efforts to develop his claim, including reporting for any scheduled VA examination, is both critical and appreciated.  The Veteran is also advised that failure to report for any scheduled examination may result in the denial of a claim.  38 C.F.R. § 3.655 (2011).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2002 & Supp. 2011).




_________________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).



